Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 11/30/2020. In virtue of this communication, claim 6 is canceled; claims 1, 7, 9 – 11, 15 are amended; claim 21 is newly added. Claims 1 – 5 and 7 – 21 are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, and further search, Claims 1 – 5 and 7 – 21 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance:  	Braxton (Pub # US 2017/0013569 A1) is the closest prior art to the application invention, which discloses systems and methods for controlling and locating the source of a remote signal, comprising a first electronic device configured to transmit a first wireless signal containing information concerning a power level of the first electronic device, and a second electronic device configured to: measure a strength of the first wireless signal; approximate a proximity of the second electronic device to the first electronic device; identify, based on the approximated proximity and the information concerning the power level of the first electronic device, one or more changes to a configuration of the first wireless signal for optimizing power consumption of the first electronic device during a search for the first electronic device; and instruct the first 
	Singh et al. (Pub # US 016/0174280 A1) is also the closest prior art to the application invention, which discloses a user equipment (UE) device may be configured to effectively manage coexistence of multiple radio access technologies (RATs) on the device; respective controllers responsible for at least partially managing wireless communications according to corresponding respective RATs may communicate to each other expected data transfer patterns that take place over their respective communications links, including application-specific data transfer patterns and data-transfer-mechanism-specific data transfer patterns. The RAT controllers may manage their respective data transfers according to the expected data-transfer pattern information associated with the other RATs received from each in order to prevent data transmission by the device over one RAT link interfering with data transmission of the device over another RAT link. The expected data pattern information may be sent in messaging of a specific type with indexes determined based at least on a status of the data transfer mechanism and a connectivity status of the UE device.	
Dunsbergen et al. (Patent 9,386,610) discloses methods for controlling statuses of one or more wireless beacons, such as a plurality, array or network of wireless beacons; transmitting, by a wireless beacon, wireless advertisement packets; monitoring for wireless transmissions including beacon shutdown signals; receiving a shutdown transmission including a beacon shutdown signal; transmitting a wireless shutdown packet; reducing a transmission rate of or ceasing transmission of the advertisement packets; monitoring for wireless transmissions including beacon wakeup 
	However, the prior art of record fails to disclose singly or in combination to render obvious that receive, while operating in a low power mode, an indication of a transition in transportation mode from a companion device, wherein the second radio is disabled in the low power mode; transition, based on the indication, to a higher power mode, wherein the second radio is enabled in the higher power mode; broadcast location beacons at a first transmission rate and first transmission power; increase, in response to detection of a trigger condition, the first transmission rate to a second transmission rate; and broadcast location beacons at the second transmission rate and first transmission power, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645